DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 18 states “a semiconductor device over the second substrate” which is “over the first substrate” (claim 13) and the semiconductor is encapsulated by an encapsulant that is “closer to the first substrate than the second substrate” (claim 17).  It is not possible for this configuration to all be true.  For purposes of examination, it will be assumed that the semiconductor device is disposed under the first substrate, as taught by Figures 9 and 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (U.S. Publication No. 2020/0303822)
Regarding claim 1¸ Yao teaches an electronic device package, comprising:
an antenna structure (Fig. 2A, antenna 210) including a first dielectric (220) and an antenna (230) disposed on the first dielectric (see Fig. 2A);
a substrate (205) including a second dielectric (dielectric not specifically labeled, but see Fig. 2A, dielectric between traces/vias) disposed over the antenna structure (Fig. 2A);
a dielectric layer (255) connecting the antenna structure to the substrate (Fig. 2A); and
a conductive element (250) encapsulated by the dielectric layer (Fig. 2A) and configured to electrically connect the antenna to the substrate (Fig. 2A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Kirby (U.S. Publication No. 2019/0131260)
Regarding claim 2¸ Yao teaches the electronic device package of claim 1, but does not specifically teach wherein a sidewall of the conductive element is inclined from the antenna structure toward the substrate.
However, Kirby teaches that a solder connection can be made by using inclined walls from the top structure towards the bottom structure (see Kirby Fig. 1-2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the solder connections of Yao could have been made using this method because Kirby teaches that it increases the wetting force of the solder, improving the connection (see Kirby paragraph [0027]).

Regarding claim 3¸ Yao in view of Kirby teaches the electronic device package of claim 2, wherein the substrate comprises a first circuit layer (not specifically labeled in Yao Fig. 2A, but see traces/vias), the antenna structure comprises a second circuit layer (see Yao Fig. 2A, circuit layer 245; and see Kirby Fig. 2, when conductive element 120 of Kirby replaces conductive element 250 of Yao, the second circuit includes 124/113, which would connect to 245), and the conductive element is configured to electrically connect the first circuit layer to the second circuit layer (see Yao Fig. 2A).

Regarding claim 6¸ Yao in view of Kirby teaches the electronic device package of claim 3, wherein a sidewall of the dielectric layer (see Yao Fig. 2A, undefined sidewall at interface if dielectric 255 and solder 250) defines a cavity, and a portion of the second circuit layer (Kirby Fig. 2, portion 124, see discussion above in claim 3) is embedded in the cavity (see Kirby Fig. 5, similar dielectric is shown).

Regarding claim 7¸ Yao in view of Kirby teaches the electronic device package of claim 6, wherein the sidewall of the dielectric layer comprises a step-shaped profile (see Kirby Fig. 2 shown with respect to claim 4).

Regarding claim 13¸ Yao teaches an electronic device package, comprising:
a first substrate (Fig. 2A, substrate 205);
a second substrate (215) disposed over the first substrate (see Fig. 2A);
a first encapsulation (255) disposed between the first substrate and the second substrate (see Fig. 2A);
a conductive element (250) encapsulated by the first encapsulation (see Fig. 2A), and configured to electrically connect the first substrate to the second substrate (see Fig. 2A).
Yao does not specifically teach wherein a sidewall of a portion of the conductive element inclined from the first substrate toward the second substrate.  However, Kirby teaches that a solder connection can be made by using inclined walls from the top structure towards the bottom structure (see Kirby Fig. 1-2).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the solder connections of Yao could have been made using this method because Kirby teaches that it increases the wetting force of the solder, improving the connection (see Kirby paragraph [0027]).

Regarding claim 14¸ Yao in view of Kirby teaches the electronic device package of claim 13, wherein the first substrate comprises a first pad (not labeled, but see Yao Fig. 2A where solder connects), the second substrate comprises a second pad (see Yao Fig. 2A, not specifically labeled, but where solder connects), and the conductive element (Yao 250) is configured to electrically connect the first pad to the second pad (see Yao Fig. 2A).


Claims 4-5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Kirby, further in view of Chen et al. (U.S. Publication No. 2012/0098121)
Regarding claim 4¸ Yao in view of Kirby teaches the electronic device package of claim 3, but does not teach further comprising a passivation layer disposed between the dielectric layer and the substrate, wherein the passivation layer, the dielectric layer and the second circuit layer define a sidewall, and the sidewall comprises a step-shaped profile.
However, Chen teaches that a passivation layer (Chen Fig. 6, passivation 109) can be formed over a substrate (Chen 101) with the conductive element (Chen 121) protruding as required by Kirby.  It would have been obvious to a person of skill in the art at the time of the effective filing date that a passivation layer could have been included above the substrate of Yao, in addition to, or replacing, the solder mask (Yao 260) in order to protect the substrate, and terminate dangling bonds, and because it would have been simple substitution of one type of solder mask for another because a passivation layer also acts as a solder mask.  The combination of Yao, Kirby and Chen would result in the substrate (Yao Fig. 2A, substrate 205) of Yao having a passivation layer (Chen Fig. 6, passivation 109) formed over the top surface, with a conductive element (Kirby Fig. 1, element 150) also formed on the top surface, and in an opening of the passivation layer (see Chen Fig. 6), a dielectric (Yao Fig. 2A, dielectric 255) covering the conductive element.  The second electric circuit (Yao Fig. 2A, 245; see Kirby Fig. 2, analogous to 124/113) defines a top boundary of the sidewall of the dielectric (Yao Fig. 2A, dielectric 255) surrounding the conductive element (see Yao Fig. 2A, solder 250; and Kirby Fig. 2, conductive element 120), and the passivation layer (Chen Fig. 6; see Kirby Fig. 2, analogous to 140) forming a bottom boundary of the dielectric.  The resulting shape of the sidewall is a step shape.  See Kirby Fig. 2 below.

    PNG
    media_image1.png
    389
    427
    media_image1.png
    Greyscale


Regarding claim 5¸ Yao in view of Kirby and Chen teaches the electronic device package of claim 4, wherein the sidewall defines a cavity, and the conductive element is disposed in the cavity (see discussion above in claim 4 and Fig. 2 above, cavity within which conductive element is placed).

Regarding claim 15¸ Yao in view of Kirby teaches the electronic device package of claim 14, but does not teach further comprising a passivation layer disposed between the first encapsulation and the first substrate, and the passivation layer exposes the first pad.
However, Chen teaches that a passivation layer (Chen Fig. 6, passivation 109) can be formed over a substrate (Chen 101) with the conductive element (Chen 121) protruding as required by Kirby.  It would have been obvious to a person of skill in the art at the time of the effective filing date that a passivation layer could have been included above the substrate of Yao, in addition to, or replacing, the solder mask (Yao 260) in order to protect the substrate, and terminate dangling bonds, and because it would have been simple substitution of one type of solder mask for another because a passivation layer also acts as a solder mask

Regarding claim 16¸ Yao in view of Kirby and Chen teaches the electronic device package of claim 15, wherein the passivation layer, the fist pad and the first encapsulation define a cavity to accommodate the conductive element (see discussion above in claim 4 and Fig. 2 above, cavity within which conductive element is placed).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chang et al. (U.S. Publication No. 2020/0412021)
Regarding claim 8¸ Yao teaches the electronic device package of claim 1, but does not specifically teach further comprising a semiconductor device disposed on the substrate, wherein the semiconductor device is closer to the substrate than to the antenna structure.
Yao teaches that a semiconductor chip is electrically attached to the substrate (see Yao Fig. 5), but does not teach that it is disposed on the substrate, wherein the semiconductor device is closer to the substrate than to the antenna structure.  However, Chang teaches a similar package (Chang Fig. 4A), in which a chip (Chang 32) is attached to the substrate (Chang 23), and is closer to the substrate than to the antenna (Chang 11/12).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a chip could have been included under the package as taught by Chang because it reduces the footprint of overall device by integrating a chip into the antenna package instead of requiring an external chip.


Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chang, further in view of Kim et al. (U.S. Publication No. 2019/0280374)
Regarding claim 9¸ Yao in view of Chang teaches the electronic device package of claim 8, but fails to specifically teach further comprising an encapsulation encapsulating the semiconductor device.
However, Kim teaches a similar device having a chip (Kim Fig. 4, chip 300a) on the bottom of the substrate (Kim 200a), in which the chip is enclosed by an encapsulant (Kim 305b).  It would have been obvious to a person of skill in the art at the time of the effective filing date that an encapsulant could have been included on the chip because it would protect the chip from external harm and delamination.

Regarding claim 10¸ Yao in view of Chang and Kim teaches the electronic device package of claim 9, wherein a lateral surface of the encapsulation is substantially coplanar with a lateral surface of the substrate (see Kim Fig. 4).

Regarding claim 11¸ Yao in view of Chang and Kim teaches the electronic device package of claim 9, further comprising an insulative layer (Yao Fig. 2A, layer 260) covering the antenna (see Yao Fig. 2A).

Regarding claim 12¸ Yao in view of Chang and Kim teaches the electronic device package of claim 9, further comprising a connection element (see Kim Fig. 4, connection 360b) disposed on the substrate, wherein the connection element is disposed in a space defined by the encapsulation and the substrate (see Kim Fig 4).


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Kirby, further in view of Kim.
Regarding claim 17¸ Yao in view of Kirby teaches the electronic device package of claim 13, but fails to teach further comprising a second encapsulation covering the first substrate, and the second encapsulation is closer to the first substrate than to the second substrate.
However, Kim teaches a similar device having a chip (Kim Fig. 4, chip 300a) on the bottom of the substrate (Kim 200a), in which the chip is enclosed by an encapsulant (Kim 305b).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a chip could have been included because it would significantly reduce the footprint of the package to not require connection to an external chip, and that an encapsulant could have been included on the chip because it would protect the chip from external harm and delamination.

Regarding claim 18¸ Yao in view of Kirby and Kim teaches, as best understood by the Examiner, the electronic device package of claim 17, further comprising a semiconductor device disposed over the second substrate (see Kim Fig. 4; assumed to be under the first substrate, see discussion above in 112 rejection), wherein the semiconductor device is encapsulated by the second encapsulation (see Kim Fig. 4).

Regarding claim 19¸ Yao in view of Kirby teaches the electronic device package of claim 18, further comprising a connection element (Kim Fig. 4, connection 360b; Yao does not specifically show the connection elements, but shows openings in solder mask 260 on bottom of substrate 205 which are intended to be used for a connection) disposed on the first substrate (Kim Fig. 4, Yao Fig. 2A) wherein the connection element is disposed in a space defined by the second encapsulation and the first substrate (see Kim Fig. 4).

Regarding claim 20¸ Yao in view of Kirby teaches the electronic device package of claim 17, wherein a lateral surface of the second encapsulation is substantially coplanar with a lateral surface of the first encapsulation (see Kim Fig. 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815